 In the Matter of HARDY MANUFACTURINGCORPORATIONandINTER-NATIONAL UNION UNITED AUTOMOBILE WORKERS OF AMERICA, LOCALNo. 747,AFFILIATED WITH THEC.I.O.Case No. R-2261.-Decided March, 3, 1941Jurisdiction:automotive equipment manufacturing industry.,Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition; election necessary.Purported bargaining agreement between the company and the union,by which consideration of recognition was deferred six monthsheldnobar to investigation and certification of representatives, since under theAct the Company had no right to refuse recognition to the duly selectedrepresentative of the majority of its employees, and the bargaining com-mittee of the union could not waive the statutory right of the employeesto choose representatives.Unit Appropriate for Collective Bargaining:all hourly rated employees, includ-ing production and maintenance employees and employees in the engineeringdepartment,, hut excluding supervisory, clerical, salaried, and sales employees,watchmen, and tmiekeepers; stipulation as to. ,`Mr. Kurt F. Fantoer,of Indianapolis, Ind., for the Company.Rhoads & Jacobs,byMr. Mark W. Rhoads,of Indianapolis, Ind.,for the Union._Miss Grace McEldowney,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEOn October 10; 1940, International Union United AutomobileWorkers of America, Local No. 747, affiliated with the C: I. 0.1 hereincalled the Union, filed with the Regional Director of the EleventhRegion (Indianapolis, Indiana) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Hardy Manufacturing Corporation ,2 Pendleton,, Indiana,1 The petition ii as filed,by International Union United Automobile Workers of America,affiliated with the C. I O.At the hearing a motion was granted to amend the pleadingsby inserting "Local No 7472Incorrectly designated in the petition and notice of hearing as Hardy ManufacturingCompany30 N. L. R B , No. 5.3 ( 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Company, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act. On December21, 1940, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.Pursuant to notice duly served upon the Company and the Union,a hearing was held on January 20, 1941, at Anderson, Indiana, beforeRobert I. Malarney, the Trial Examiner duly designated by theBoard.The Company and the Union were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded the parties.During the courseof the hearing, the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the, following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHardy Manufacturing Corporation, a wholly owned subsidiary ofthe Sheller Corporation, has its principal office and place of businessat Pendleton, Indiana, where it is engaged in the manufacture ofautomotive equipment.The raw materials purchased by the Com-pany from July 1, 1940, to February 14, 1941, included steel, screw-machine parts, and manufactured thermostats.Approximately 75per cent of such materials, to a value of not less than $56,000, wereobtained from sources outside the State of Indiana.The value of theoutput of the plant during the same period was in excess of $100,000,approximately 75 per cent of it being shipped to points outside theState of Indiana.At the time of the hearing the Company employedapproximately 100 employees.The Company stipulated that it is engaged in commerce withinthe meaning of the Act.H. THE ORGANIZATIONINVOLVEDInternational Union United Automobile Workers of America, LocalNo. 747, is a labor organization affiliated with the Congress ofIndustrial Organizations.It admits to membership employees ofthe Company. HARDY MANUFACTURING CORPORATION39III.THE QUESTION CONCERNING REPRESENTATIONThe Union began its organizational activities in the Company'splant in the latter part of 1940.A meeting of employees was heldon October 1 at which membership application cards were signed;plans for forming a local union were considered; and a tentativebargaining committee of five men was selected.At the request ofthe committee, on October 4 the general manager, Thomas Bradley,agreed to call a- meeting within a few days to discuss rates of pay.Nothing was said at this time about the Union. On the eveningof October 7 a second meeting of employees was held at which theorganization of the local was completed; officers were elected; anda new bargaining committee of five men was selected to take theplace of the committee chosen at the October 1 meeting.Within a day or two thereafter, Bradley sent for the first com-mittee to go to his office.When one of the men explained thata new committee had been selected, it was suggested that both com-mittees attend the meeting. In addition to these 10 men, one ofwhom was no longer a member of the Union or of the committeeto which he had been elected, there was present during the meetingthe secretary-treasurer of the Union, who was not a member ofeither committee.At Bradley's suggestion the 11 men, during hisabsence from the room, drew up a schedule of pfoposed rates ofpay which they presented to him on his return. In addition to suchrates, the memorandum contained a provision respecting seniorityrights and the following notation : "The Union is to be recognizedU. A. W. A.-C. I. O." According to Bradley, this was the firsttime that he had heard of the existence of the Union, and he hadthen no information about its membership or majority status.Hedid not doubt, however, that the 11 men who were present representedamajority of the employees of the Company.After reading thememorandum, Bradley agreed to the rates of pay and the provisionregarding seniority, but said that the Company did not feel thatitwas the time to grant recognition to any group. Thereupon amember of the first committee suggested that consideration of thematter be deferred for 6 months.Bradley agreed to this suggestion,and as no one spoke in opposition to the arrangement, he telephonedto higher officials of the Company and secured their approval 'ofthe proposed rates of pay.On the same day he had notices posted,n the plant containing the language of the memorandum except forthe provision relating to recognition of the Union.No contractwas signed by the parties, nor was the agreement submitted to themembership of the Union for approval, as required by itsconstitution. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 8 a representative of the, International Union tele-phoned to Bradley, and later confirmed the call by letter, asking fora conference to discuss bargaining procedure and the official recog-nition of the Union. 'As the request was not granted, the Unionfiled the petition in the present proceeding.The Company contends' that its agreement, made with individualswhom it considered the representatives of a majority of its employees,isa binding collective bargaining agreement and a bar to anyinvestigation of representatives by the Board at the present time.It is obvious, however, that the purported agreement cannot beconsidered an exclusive bargaining contract, since it expressly defersconsideration of recognition of the Union for a period of six months.Under the Act the Company had no right to refuse recognitionto the duly selected representative of the majority of its -employees,nor could the bargaining committee of the Union waive the statutoryright of the employees to choose representatives.We find that theabove-described agreement is no bar to the present investigation ofrepresentatives by the Board.A statement of the Regional Directorintroduced at the hearing shows that the Union represents a sub-stantial number of employees in the proposed unit.3We find that a question, has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section 1 above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated that the appropriate unit should consist ofall hourly rated employees, including production and maintenanceemployees and employees in the engineering department, but exclud-ing supervisory, clerical,' salaried, and sales employees, watchmen,and timekeepers.We see no reason for departing from such unit.We find that all hourly rated employees of the Company, includ-ing production and maintenance employees and employees in the.The Regional Director's statement showsThat the Union submitted in support of itsclaim 12 authorization cards and 40 application cards, dated between November 1940 andJanuary 1941The unit hereinafter found appropriate comprises approximately 100persons HARDY 17A1UFACTURI-NG CORPORATION41engineering department,but excluding supervisory,clerical,salaried,and sales employees,watchmen,and timekeepers,constitute a unitappropriate-for the purposes of collective bargaining,and that suchunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection bysecret ballot.The Union wishes to have the pay roll nearest- the date of thepetition used to determine eligibility on the ground that it has beenprejudiced by the subsequent delay.The Company believes thatthe pay roll nearest the election should be used because of the rapidexpansion of the plant.Approximately twice as many employeeswere employed at the time of the hearing as at the time of thefiling of the petition.In accordance with our usual practice weshall direct that the employees eligible to vote shall be those withinthe appropriate unit during the pay-roll period immediately preced-ing theDirection of Election,subject to such limitations and con-ditionsas are setforth in the Direction.Upon the basis of the foregoing findings of fact and upon theentire record in_the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Hardy Manufacturing Corporation, Pen-dleton, Indiana, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All hourly rated employees of the Company, including pro-duction and maintenance employees and employees in the engineeringdepartment,but excluding supervisory,clerical, salaried,and salesemployees,watchmen, and timekeepers,constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9(b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat.449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is hereby 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized' by theBoard to ascertain representatives for the purposes of collectivebargainingwithHardy Manufacturing Corporation,Pendleton, Indi-ana, an election by secret ballot shall be conducted as early aspossible but not later thanthirty (30) days from the date of thisDirection of Election,under thedirectionand supervision of theRegional Director of the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations,among all hourlyrated employees of the Company,including production and mainte-nance employees and employees in the engineering department, whowere employed during the pay-roll period immediately preceding1he date of this Direction of Election,and including employees whodid not work during suchpay-roll periodbecause they were tem-porarily laid off, but excluding supervisory,clerical,salaried, andsales employees, watchmen,and timekeepers,and excluding alsoemployees who shall have since quit or been discharged for cause,to determine whether or not they desire to be represented by Inter-national Union United AutomobileWorkers ofAmerica, Local No.747, affiliated with the C.I.0., for the purposes of collectivebargaining.